NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES BARROW; GEORGE A TACKER,                  No. 21-15626

                Plaintiffs-Appellants,          D.C. No. 3:20-cv-08064-SMB

 v.
                                                MEMORANDUM*
NEWREZ LLC, DBA Shellpoint Mortgage
Servicing; MORTGAGE LAW FIRM PC, an
Arizona Corporation; DITECH FINANCIAL
LLC, a foreign Limited Liability Company;
NEW RESIDENTIAL MORTGAGE LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      James Barrow and George A. Tacker appeal pro se from the district court’s

judgment dismissing their action alleging federal and state law claims arising out



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6).

Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). We affirm.

      The district court properly dismissed plaintiffs’ action because all of

plaintiffs’ claims rely on the untimeliness of defendant’s foreclosure proceedings,

but the record shows the foreclosure was timely under Arizona law. See Ariz. Rev.

Stat. § 12-548 (a contract in writing that is executed in Arizona has a statute of

limitations of six years); In re Smith, 101 P.3d 637, 639 (Ariz. 2004) (“Under

Arizona law, enforcement is stayed and the time in which to enforce the judgment

is tolled during the pendency of bankruptcy actions.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or allegations raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     21-15626